United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, BAY SHORE POST
OFFICE, Bay Shore, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1072
Issued: November 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 16, 2019 appellant, through counsel, filed a timely appeal from a March 7, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the March 7, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to reduce appellant’s wage-loss
compensation, effective September 14, 2018, under 20 C.F.R. § 10.500(a) based on his earnings
had he accepted a temporary, limited-duty assignment.
FACTUAL HISTORY
On June 21, 2017 appellant, then a 45-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on June 20, 2017 he injured his neck and shoulder while in the
performance of duty.4 He stopped work on June 21, 2017. OWCP accepted appellant’s claim for
right shoulder rotator cuff strain and right shoulder subluxation. Appellant received continuation
of pay (COP) from June 21 through August 4, 2017 and was paid wage-loss compensation on the
supplemental rolls beginning August 5, 2017.
On January 25, 2018 appellant underwent authorized right shoulder arthroscopic surgery.
Appellant continued to receive medical treatment. In an April 18, 2018 narrative report,
Dr. Jonathan Ticker, a Board-certified orthopedic surgeon, recounted appellant’s complaints of
right shoulder pain after a case fell on his arms. He reviewed appellant’s history and noted that he
underwent right shoulder surgery on January 25, 2018. Upon examination of appellant’s right
shoulder, Dr. Ticker observed tenderness in his anterior shoulder upon palpation. Range of motion
testing was completed and Dr. Ticker reported that impingement testing was positive and
neurological testing showed no sensory deficits. He diagnosed partial tear of the right
subscapularis tendon and right biceps tendinitis. Dr. Ticker related that appellant was “not ready
at all for the demands of his job, nor any [light-duty] option.”
On May 1, 2018 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and the medical record, to Dr. David Benatar, a Board-certified orthopedic surgeon, for a
second opinion examination. In a June 1, 2018 report, Dr. Benatar reviewed appellant’s history,
medical records, including the SOAF. He recounted appellant’s current complaints of pain,
stiffness, and weakness of the right shoulder. Upon examination of appellant’s right shoulder,
Dr. Benatar observed tenderness anteriorly along the biceps and posteriorly and minimally along
the acromioclavicular (AC) joint. Impingement testing was positive. Dr. Benatar diagnosed status
post right shoulder arthroscopy with subscapularis repair.
Dr. Benatar reported that appellant’s objective findings were consistent with his subjective
complaints. He explained that limited range of motion and complaints of pain and weakness were
consistent with appellant’s prior surgical procedure. Dr. Benatar opined that appellant’s accepted
condition had not resolved and still required medical treatment. He reported that appellant could
not return to his date-of-injury job, but was capable of working in a full-time, limited-duty
capacity. Dr. Benatar completed a work capacity evaluation form (OWCP-5c), which indicated
that appellant could work full time with limitations of lifting or carrying up to 10 pounds for one
to two hours, pushing/pulling up to 20 pounds for two to three hours, reaching and reaching above
the shoulder up to three hours with the left shoulder and no reaching above the shoulder with the
right arm, and no climbing ladders.

4

Appellant alleged that the top shelf and case fell, causing discomfort to his neck and right shoulder.

2

In a May 30, 2018 report, Dr. Ticker recounted appellant’s complaints of worsening right
shoulder pain. Upon examination of appellant’s right shoulder, he observed tenderness at the
anterior shoulder upon palpation and positive impingement testing. Neurological examination
showed no sensory deficits. Dr. Ticker reported that appellant was not ready for all the demands
of his job nor any light-duty option. He recommended appellant continue with physical therapy.
Dr. Ticker diagnosed partial tear of the right subscapularis tendon and biceps tendinitis on the
right.
On July 17, 2018 the employing establishment offered appellant a part-time, modified
position, effective July 21, 2018, as a city carrier. Appellant’s duties included casing mail up to
10 pounds for three hours. The physical requirements of the job were pushing/pulling up to 20
pounds for three hours, lifting up to 10 pounds for three hours, and no reaching above the shoulder
with his right arm. Appellant’s hours were 8:00 a.m. to 11:00 a.m. and his salary was $62,499.00.
The position was based upon Dr. Benatar’s June 1, 2018 restrictions of lifting/carrying up to 10
pounds for one to two hours, pulling/pushing up to 20 pounds for one to three hours, reaching for
one to three hours, and no reaching above the shoulder with the right arm. The employing
establishment related that the job offer was available indefinitely while the restrictions were
temporary in nature. It further noted that, since his physician had authorized him to work eight
hours, all efforts would be made to increase the hours as other work became available.
On July 20, 2018 appellant refused to accept the July 17, 2018 modified job offer.
On July 24, 2018 the employing establishment informed OWCP that the light-duty job
offer remained available and that appellant had not returned to work. It further noted that it was
unable to offer full-time (eight hours) work within appellant’s restrictions, and that the job offer
would remain available indefinitely.
On July 26, 2018 the employing establishment provided OWCP with pay rate information.
It indicated that the current weekly pay rate, as of July 26, 2018, for appellant’s date-of-injury job
was $1,201.90 and that the weekly pay rate when appellant’s disability began, as of June 20, 2017,
was $1,151.13.
In a notice dated August 1, 2018, OWCP proposed to reduce appellant’s compensation
based on his refusal of the July 17, 2018 light-duty assignment. It advised him that it had reviewed
the work restrictions provided by Dr. Benatar and determined that the position offered him was
within his restrictions.5 OWCP informed appellant of the provisions of 20 C.F.R. § 10.500(a) and
advised him that any claimant who declined a temporary light-duty assignment deemed
appropriate by OWCP was not entitled to compensation for total wage loss. It calculated that
appellant’s compensation should be adjusted to $2,141.10 every four weeks using the formula set
forth in Albert Shadrick.6 Appellant was afforded 30 days to accept the assignment and report to
duty or provide a written explanation of his reasons for not accepting the job assignment.
OWCP received additional medical evidence. In an August 22, 2018 work status note,
Dr. John Muratori, Board-certified in family medicine, indicated that he had examined appellant
5

OWCP also noted that appellant’s treating physician, Dr. Ticker had not explained why he remained totally
disabled from work despite surgical intervention and conservative treatment.
6

5 ECAB 376 (1953); see 20 C.F.R. § 10.403.

3

on July 23, 2018 for his right shoulder injury and that appellant was totally disabled due to swelling
and pain.
On September 10, 2018 the employing establishment verified that the light-duty job offer
remained available.
By decision dated September 14, 2018, OWCP reduced appellant’s compensation,
effective September 14, 2018, because he failed to accept the July 17, 2018 temporary light-duty
assignment in accordance with 20 C.F.R. § 10.500(a). It noted that appellant had not accepted the
modified job offer, which was within the restrictions provided by Dr. Benatar in his June 1, 2018
report. OWCP further determined that appellant had not submitted sufficient medical evidence to
support his refusal of the light-duty job offer. It also provided a final computation memorandum,
which demonstrated that appellant’s compensation should be adjusted to $2,141.10 every four
weeks using the Shadrick formula. OWCP noted that the base weekly pay rate for appellant’s
date-of-injury position was $1,151.13, effective June 20, 2017. It then indicated that appellant’s
current pay rate for his date-of-injury position, effective July 26, 2018, was $1,201.90. OWCP
indicated that appellant was currently capable of earning $450.75 a week. It then determined that
appellant had 38 percent loss of wage-earning capacity, resulting in a new net compensation rate
of $2,141.10 every four weeks.
On October 12, 2018 appellant, through counsel, requested a review of the written record
by an OWCP hearing representative.
Appellant continued to file claims for wage-loss compensation (Form CA-7) due to total
disability from work. OWCP paid wage-loss compensation based on his loss of wage-earning
capacity and placed appellant on the periodic rolls, effective March 3, 2019.
By decision dated March 7, 2019, an OWCP hearing representative affirmed the
September 14, 2018 decision.
LEGAL PRECEDENT
OWCP regulations at section 10.500(a) provide in relevant part:
“(a) Benefits are available only while the effects of a work-related condition
continue.
“Compensation for wage loss due to disability is available only for any periods
during which an employee’s work-related medical condition prevents [him or her]
from earning the wages earned before the work-related injury. For example, an
employee is not entitled to compensation for any wage loss claimed on a [Form]
CA-7 to the extent that evidence contemporaneous with the period claimed on a
[Form] CA-7 establishes that an employee had medical work restrictions in place;
that light duty within those work restrictions was available; and that the employee
was previously notified in writing that such duty was available. Similarly, an
employee receiving continuing periodic payments for disability was not prevented
from earning the wages earned before the work-related injury if the evidence
establishes that the employing [establishment] had offered, in accordance with

4

OWCP procedures, a temporary light-duty assignment within the employee’s work
restrictions.”7
OWCP procedures advise, “If there would have been wage loss if the claimant had accepted
the light-duty assignment, the claimant remains entitled to compensation benefits based on the
temporary actual earnings WEC [wage-earning capacity] calculation (just as if he/she had accepted
the light-duty assignment).”8
OWCP procedures further advise that, if a part-time, temporary light-duty assignment is
offered to a claimant who is not on the periodic rolls, the claims examiner should not pay for the
hours when light duty within the claimant’s work restrictions was available if there is evidence
that the claimant was previously performing light duty or was notified in writing that such light
duty was available.9
ANALYSIS
The Board finds that OWCP properly reduced appellant’s wage-loss compensation,
effective September 14, 2018, pursuant to 20 C.F.R. § 10.500(a) because he declined a temporary
light-duty assignment that was within his identified work restrictions.
On July 17, 2018 the employing establishment offered appellant a light-duty assignment
as a part-time modified city carrier, working 15 hours a week. Appellant’s duties included casing
mail weighing up to 10 pounds for up to three hours. The physical requirements were
pulling/pushing up to 20 pounds for three hours, lifting up to 10 pounds for three hours, and no
reaching above the right shoulder with the right arm.
The determination of whether an employee has the physical ability to perform a position
offered by the employing establishment is primarily a medical question that must be resolved by
the medical evidence.10
OWCP relied on the opinion of Dr. Benatar, an OWCP second opinion examiner, in finding
that the July 17, 2018 temporary job offer was within appellant’s physical limitations. In a June 1,
2018 report, Dr. Benatar reviewed appellant’s history, including the SOAF, and provided
examination findings. He indicated that appellant’s accepted condition had not resolved and that
he still required medical treatment. Dr. Benatar reported that appellant could not return to his dateof-injury job, but was capable of working in a full-time, limited-duty capacity. He completed a
work capacity evaluation form with specified restrictions.
The Board finds that the medical evidence of record establishes that the physical
requirements of the offered assignment were within the medical restrictions as provided by

7

20 C.F.R. § 10.500(a).

8
Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.9(c)(1)
(June 2013).
9

Id. at Chapter 2.814.9(b)(4).

10

See J.J., Docket No. 17-0885 (issued June 16, 2017); G.C., Docket No. 17-0140 (issued April 13, 2017); N.D.,
Docket No. 15-0027 (issued February 4, 2016); T.T., 58 ECAB 296 (2007).

5

Dr. Benatar in his June 1, 2018 second-opinion report.11 The offered part-time, light-duty
assignment was also appropriate because appellant was notified in writing that such light duty was
available when the employing establishment issued the July 17, 2018 job offer.12 Furthermore, in
its July 17, 2018 job offer, the employing establishment indicated that it would make all efforts to
increase work hours as work became available.
The Board further finds that OWCP complied with its procedural requirements. The
employing establishment provided appellant a written job offer on July 17, 2018. In its August 1,
2018 prereduction notice, OWCP provided him another copy of the July 17, 2018 job offer, along
with relevant medical evidence from Dr. Benatar and provided appellant an opportunity to respond
to its prereduction notice. Additionally, it properly applied the provisions of Shadrick in
determining appellant’s loss of wage-earning capacity.13
Dr. Ticker, appellant’s treating physician, submitted multiple reports detailing his
treatment of appellant. In reports dated March 14 to May 30, 2018, he provided examination
findings and diagnosed partial tear of the right subscapularis tendon and right biceps tendinitis.
Dr. Ticker opined that appellant was not able to perform the demands of his job nor any light-duty
option. The Board finds that Dr. Ticker’s medical reports do not establish that appellant could not
perform the July 17, 2018 light-duty assignment. Dr. Ticker did not attribute appellant’s inability
to work to his accepted June 20, 2017 employment injury. As he did not attribute appellant’s
inability to work to his accepted June 20, 2017 right shoulder strain and subluxation injury, his
opinion is of limited probative value to establish that appellant was unable to perform the July 17,
2018 light-duty assignment and insufficient to create a conflict in medical opinion evidence.14
The remaining medical evidence submitted after OWCP’s August 1, 2018 prereduction
notice is likewise insufficient to establish that appellant could not perform the offered July 17,
2018 light-duty assignment. In an August 22, 2018 work status note, Dr. Muratori indicated that
on July 23, 2018 he had treated appellant for his right shoulder injury and opined that appellant
was totally disabled due to swelling and pain. He did not, however, provide any medical reasoning
to support his opinion on disability, nor did he opine that appellant was unable to perform the
July 17, 2018 light-duty assignment.15 Dr. Muratori’s note is therefore of limited probative value
and insufficient to create a conflict in medical opinion evidence.
The Board thus finds that OWCP properly reduced appellant’s wage-loss compensation,
effective September 14, 2018, pursuant to 20 C.F.R. § 10.500(a), based on his earnings had he
accepted a light-duty assignment.
On appeal counsel argues that OWCP’s decision was contrary to law and fact. He did not,
however, provide any evidence or additional explanation to support his argument.
11

Dr. Benatar noted that appellant could work with restrictions of lifting or carrying up to 10 pounds for one to two
hours, pushing/pulling up to 20 pounds for two to three hours, reaching and reaching above the shoulder up to three
hours with the left shoulder and no reaching above the shoulder with the right arm, and no climbing ladders.
12

Supra note 7.

13

J.F., Docket No. 18-0923 (issued July 5, 2019).

14

C.B., Docket No. 18-0040 (issued May 7, 2019).

15

R.C., Docket No. 17-0748 (issued July 20, 2018); P.W., Docket No. 17-0154 (issued June 9, 2017).

6

CONCLUSION
The Board finds that OWCP properly reduced appellant’s wage-loss compensation,
effective September 14, 2018, pursuant to 20 C.F.R. § 10.500(a), based on his earnings had he
accepted a light-duty assignment.
ORDER
IT IS HEREBY ORDERED THAT he March 7, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 7, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

